Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this application.


Examiner Note

35 U.S.C. 101 requires claims to be directed to defined statutory categories and any claim directed to signals per se fails to cover one of the defined statutory categories.  Claim 15 is directed to “a computer program product comprising a computer readable storage medium having program instructions embodied therewith.”  The applicant’s specification recites “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire” (see US 2022/0083530, [0100]).  Examiner notes the special definition precludes the recited computer readable storage medium from encompassing any transitory signal media. 



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 2, 6-9,13-16, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Srinivasan et al., US 8,316,066 (hereinafter Srinivasan).

For claims 1, 8, 15, Srinivasan teaches a method for performing a file system consistency check, the method comprising: 
calculating, by a first thread that does not have access to an inode table, file block addresses for one or more files to be checked by the thread (see col. 2 lines 10-30, “The shadow tree may be used in a variety of ways, e.g., to access an orphan when the server owning the orphan's parent directory is offline (e.g., down, failed, or otherwise inaccessible), or to perform a partial file system consistency check (a partial fsck) to verify file system consistency,” col. 10 line 61 – col. 11 line 2, “The shadow tree 40 is hidden from view during normal operation. If, however, a server 16 is inaccessible (e.g., goes down, fails, is offline, or is otherwise unavailable), then the shadow tree 40 will be made accessible” where unavailable server with inode metadata represent inaccessible inode table and where accessing associated shadow tree represents calculated file block addresses of files to be checked, col. 9 lines 10-46, “The servers 16 are configured to use the directory names 72, self Inode numbers 76, and segment numbers, and Inode numbers to which the directories point to produce a shadow tree for orphans in the segments 20 controlled by the respective servers 16,” col. 5 lines 15-28, where creation of entries in shadow tree associated with server file metadata pointing to file block addresses in storage represent calculation of file block address for one or more files to be checked by the thread, col. 16 lines 13-38, An “application of shadow directory structures is in conducting maintenance operations such as consistency checking” where operation associated with consistency checking represents first thread); 
collecting validity information for the one or more files (see col. 16 lines 13-38, where utilization of “shadow directory” for “consistency checking” requires collecting validity information); 
reading, in response to the thread being given access to the inode table, information relating to the one or more files from the inode table, wherein the reading is performed after the calculating (see col. 12 lines 10-38, “servers 16 each include a shadow crawler 24 that can verify paths in the shadow trees” where server being accessible again in order to perform validation represents in response to thread being given access to the inode table, and “servers 1 are further configured to update their respective shadows...detecting that a shadow path is invalid, especially one that was previously valid” and “The crawler 24 can also verify that indicated directories exist on the segment and with the Inode number, name, and pointer specified by the shadow entry and include pointers indicated in the corresponding shadow tree entries” on associated server representing reading information related to the one or more files, wherein reading is performed after the calculating); and 
validating the information by comparing the information from the inode table to the validity information (see col. 12 lines 10-38 “servers 1 are further configured to update their respective shadows...detecting that a shadow path is invalid, especially one that was previously valid” and “The crawler 24 can also verify that indicated directories exist on the segment and with the Inode number, name, and pointer specified by the shadow entry and include pointers indicated in the corresponding shadow tree entries” where determining “valid” entries represents step of validating information).

For claims 2, 9, 16, Srinivasan teaches wherein the one or more files are in a clustered file system that includes a fixed file size, and wherein the file block addresses are predictively calculated using the fixed file size (see col. 5 lines 15-28, “To determine what each disk (or other storage medium) contains, a superblock 330 is included at a fixed address. This superblock 330 contains a map of the segments 340 residing on this disk. Such a map may list the blocks 350 where the segments start”).

For claims 6, 13, 20, Srinivasan teaches wherein a file system consistency check process assigns the one or more files to the first thread (see col. 5 lines 15-36, col. 16 lines 12-50, “Using shadow trees, consistency checking of a segmented distributed file system can be performed on less than the entire file system (i.e., a partial fsck), e.g., several of the segments 20 in parallel, or one segment 20 at a time. If only one segment 20 is being checked, then the segment 20 being checked for consistency is preferably the only one taken offline while the consistency check operation is executed on that segment 20. Other segments 20 may remain online and accessible during this operation” where operation/thread to conduct consistency check assigned to a segment).

For claims 7, 14, Srinivasan teaches further comprising: marking, in response to determining that an inode is allocated despite not belonging to any files, the inode as free in an allocation map (see col. 5 line 50 – col. 6 line 11, “Inodes may be maintained in Inode blocks (or groups). The mode blocks themselves may be quite simple, e.g., including a bitmap showing which Inodes in the block are free, a count of free Inodes, and an array of Inodes themselves, as many as fit in the block”).



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al., US 8,316,066 (hereinafter Srinivasan) in view of Banerjee et al., US 2008/0126539 (hereinafter Banerjee).

For claims 3, 10, 17, Srinivasan teaches wherein the inode table includes an entry for each inode in the clustered file system (see col. 9 lines 10-46, “The servers 16 are configured to use the directory names 72, self Inode numbers 76, and segment numbers, and Inode numbers to which the directories point to produce a shadow tree for orphans in the segments 20 controlled by the respective servers 16,”).

Banerjee teaches wherein the inode table includes a thread limit that sets a maximum number of threads that are permitted to access the inode table at any given time (see [0022] “computing tasks such as manipulating data in storage that is accessible to the computer system,” [0051], “operating system compares the count with a maximum and minimum threshold number of threads”).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Srinivasan with the teachings of Banerjee to directly monitor thread usage for controlling resource usage/allocation (see Banerjee [0002] – [0007], “monitoring the number of idle threads over a period of time and the number of requests waiting to be serviced over a period of time, such that the number of threads in a pool can be dynamically increased or decreased within a defined range according to the current load needs of the server”).


Claim(s) 5, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al., US 8,316,066 (hereinafter Srinivasan) in view of Lent et al., US 7,698,708 (hereinafter Lent).

For claims 5, 12, 19, Lent teaches wherein the method further comprises: determining, in response to a second thread that has access to the inode table completing, that the first thread can access the inode table (see Lent, col. 3 line 50 – col. 4 line 4, “release the locked resources for use by other processes,” col. 5 lines 25-62, “Should the user-level process normally complete operations and no longer require the resources, the user-level process can then cause the kernel-level session to release the locks (350)” where process releasing lock and other process requesting lock represents first thread can access inode table in response to second thread that has access to the inode table completing); and taking, by the first thread, a lock on the inode table, wherein the lock is stored in a user descriptor table within kernel memory (see col. 5 lines 25-39, “A lock on a resource will be allocated in kernel memory and will be associated with the specific session”).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Srinivasan with the teachings of Lent to manage coordination between threads requesting shared resources (see Lent, col. 1 line 45 – col. 2 line 61).



Allowable Subject Matter

Claims 4, 11, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pancha et al., US 2021/0382869.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803. The examiner can normally be reached Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENSEN HU/Primary Examiner, Art Unit 2169